Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 3 January 1815
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 68.
Ghent—Hotel des Pays-Bas 3. January 1815.

A happy New-Year! and many, many happy years to my dearest wife, and to my beloved Son Charles, and his far distant brothers!—It begins under better and more promising auspices, than we have known for many years; and may it please almighty God, that its progress and termination, may correspond with so propitious a commencement! You perceive that I dwell with delight upon the contemplation of the Peace; not that the Treaty has been satisfactory to me, or that I flatter myself it will be satisfactory to my Country—For the justification of the American Negotiators, the present relative situation of the two Parties to War, and the state in which the European Pacification had left the world must be duly weighed—We have obtained nothing but Peace, and we have made great sacrifices to obtain it—But our honour remains unsullied—Our territory remains entire—The Peace, in word and in deed has been made upon terms of perfect reciprocity, and we have surrendered no one right, or pretension of our Country—This is the fair side of the Treaty—Its Darkest shade is that it has settled no one subject of dispute between the two Nations—It has left open, not only all the controversies which had produced the War; but others not less important which have arisen from the War itself—The Treaty would more properly be called an unlimited Armistice than a Peace, and the day we agreed to sign it, I told my Colleagues, that it would immortalize the Negotiators on both sides, as a master-piece of Diplomacy, by the address with which it avoided the adjustment of any one dispute that had ever existed between the Parties—Certain it is, that no other than such a Peace could have been made.
We have felt some curiosity to know how the Peace would be received in England. Mr Baker, arrived as we had expected, on Monday the 26th: about two in the afternoon, at London. But owing to the accident which had happened to him on the way between this place and Ostend, he was not the first to announce the news—The Stock-jobbers, (and probably Bentzon) were before him. There had been a Report on Saturday that the Peace was signed—But on Monday about Noon it was circulated as a certainty—The Courier of that Day in one paragraph mentions it, and adds that the business done upon the Stock Exchange was immense. The funds rose nearly one per Cent—But that the Government had no information of the Event—Then in a Second Edition dated 4 O’Clock is another paragraph stating by authority from Government that the Peace had been signed on Saturday the 24th: We have not yet seen any Courier of Chronicle of a later date, but Mr Goulburn was kind enough to bring me yesterday the Times down to Friday last the 30th: It has abated none of its virulence against America—In announcing on the 27th: the “fatal intelligence” of the Treaty, it calls upon the Nation to rise unanimously, and address the Regent against its Ratification—It continues every day to Friday pouring forth its lamentations, and its execrations—and when despairing of the perfidy that it had recommended, of a refusal to ratify, still resting upon a Savage hope that before the Ratification can take place in America, the British will take care to inflict some signal stroke of Vengeance to redeem their reputation—It states that after the first day of the Peace’s being known, there was a depression instead of a rise of the funds; and attributes it to an universal belief that the state of affairs at Vienna rendered the prospect of a new European War inevitable; as nothing else could possibly have induced the Cabinet to conclude such a Peace—This reasoning is probably not altogether unfounded.
Mr Carroll arrived in London on Thursday, and will be allowed to go in the same vessel which takes Mr Baker with the Ratification. The British Government have even determined to send out a duplicate of the Ratification itself—The news from America shews the tone which the public Sentiment had risen to in consequence of our dispatches by the John Adams—The double taxes had passed the House of Representatives by very large majorities. Mr Monroe had made a Report, proposing that the regular army should be increased to one hundred thousand Men, and it was expected the measure would pass—the Loan was filled, and if the War had continued another year, I am persuaded it would have terminated more disgracefully to the British than the last.—Whatever the motives of the British Cabinet in concluding the Peace may have been, they never adopted a wiser measure.
We broke up our establishment at the Hotel Lovendeghem, Rue des Champs, last Friday; Mr Bayard, Mr Gallatin and myself returned to this house—On Saturday, Mr Russell and Mr Todd left us for Paris—We dined at Mr Van Aken’s, with the British Legation, and a large party—Sunday was New-Year’s day—We paid and received a number of formal visits in person and many others by Cards—Dined with a numerous party at Mr Van Caneghem’s—Yesterday Lord Gambier and Doctor Adams left the City, for London. We dined with General Alten and a large party of English and Hanoverian Officers. In the Evening we went to the Concert and Redoute Parée—It was excessively crowded and the Music of the Concert was adapted to the celebration of the Peace—At one end of the Hall there was a transparent Inscription
HARMONIE
entre ALBION et COLUMBIA.
PAIX DE GAND.
Conclue XXIV. Decembre.
God Save the King, and Hail Columbia, were part of the performances. The Hall was extremely crowded with Company, and the Notes of Peace gave a double delight to the pleasures of the Song and the Dance. This day we are to dine with the Intendant, to-morrow with the Meulemeester’s, and on Thursday at an Entertainment given by the principal inhabitants of the City; at the Hotel de Ville, the Palace of Charles the fifth—with a Ball in the Evening—This I hope and trust will close the festivities; which consume much time, and might become tedious.
I received on Sunday yours of 6. December, and just now that of the 10th: numbers 49. and 50. The last particularly welcome because written in good Spirits—The anecdote about Decatur is excellent; but I am not sure that it was not too severe upon Larden—But the trick the English Actors, played upon us, and that I told you of, was a match for it—Taking our Money—Asking our Patronage, and then singing
“O Lord our God arise!
Scatter his Enemies—”before our faces.
I think I shall not get away from this place sooner than the 15th nor reach Paris sooner than the 25th:—I shall wait with much anxiety to learn when you determine to come on; for now, it will not be decamping—I presume you will be presented to the Empress Mother (and to the Empress if she returns) But let it only be for an  absence, to join me—Not a final leave, because I am not yet recalled—If you have an opportunity at the Audience, tell their Majesty’s that I expect to be recalled, and if I should be, how infinitely I shall regret not having it in my power to take leave of them in person, and how ineffaceable the remembrance I shall ever retain of their gracious condescencion to us, while at their Court.—
Ever affectionately yours
A.